Opinion issued December 30, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00705-CR
                           ———————————
                   MARIO SHANE ROWLAND, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


              On Appeal from the 185th Criminal District Court
                           Harris County, Texas
                      Trial Court Case No. 1347277


                         MEMORANDUM OPINION

      A jury convicted appellant Mario Rowland of possession of at least 400

grams of cocaine with intent to deliver. See TEX. HEALTH & SAFETY CODE §§

481.102(3)(D); 481.112(a), (f). The jury assessed punishment at 26.5 years in

prison and a $500 fine. On appeal, Rowland contends that the trial court abused its
discretion when it denied his motion to suppress evidence gathered from his car

after he was stopped by the police. We affirm.

                                    Background

      Houston Police Department Officer M. Sinegal, an undercover narcotics

officer, began surveillance of a house after he was advised by a confidential

informant that drugs were being sold there. Sinegal had worked with this particular

informant several times, and on those occasions the informant’s information

proved correct.

      Over a two-month surveillance investigation, Sinegal observed several

people arriving at the residence and staying for 10 to 20 minutes before leaving,

including one identified by the Drug Enforcement Agency as a drug-trafficking

suspect. Sinegal’s surveillance was directed at a particular “main target” and the

individual identified by the DEA was suspected to be the main target’s supplier.

      In Sinegal’s twelve years of experience, the pattern of observed activity was

consistent with a narcotics trafficking. During the initial investigation, Sinegal did

not make any arrests of people coming out of the house because he “didn’t want to

do something too soon that would . . . pretty much spook the house.”

      For reasons not explained in the record, on the day of Rowland’s arrest,

Sinegal decided to begin stopping and identifying certain individuals if the

opportunity presented itself. While surveilling the house, Sinegal observed



                                          2
Rowland arrive in a red minivan with Illinois license plates. To this point, Sinegal

had never seen Rowland there and had not received a tip from the informant about

him. Approximately 15 minutes after entering the house empty-handed, Rowland

returned to the minivan carrying a brown paper bag, accompanied by another man

carrying a box. The two men placed both items in the trunk, and Rowland drove

away in the red minivan.

      Sinegal followed, and when he saw the minivan making a left turn without

its turn signal activated, he asked that it be stopped by a marked patrol unit. HPD

Officer Curtis received the request and made the stop at approximately 4:50 p.m.

Curtis asked for consent to search the vehicle, but Rowland refused and appeared

nervous.

      Approximately 35 minutes after the initial stop, Sinegal learned that

Rowland refused consent to a search, and he called for a canine narcotics unit. The

canine unit arrived at the scene at 6:22 p.m., nearly 90 minutes after the detention

was initiated. Once at the scene, the dog alerted to the presence of narcotics within

the minivan, and a subsequent search revealed nearly four kilograms of cocaine in

the brown bag and box in the trunk.

      Rowland was charged with possession of a controlled substance with intent

to deliver. Following conviction by a jury, he was sentenced to 26.5 years’

imprisonment and fined $500. Rowland now appeals his conviction.



                                         3
                                       Analysis

      In his sole appellate issue, Rowland contends that the trial court erred by

denying his motion to suppress evidence discovered during the search of his

vehicle. Specifically, he asserts that the trial court abused its discretion by finding

that Officer Sinegal had a reasonable suspicion to request a stop of the minivan and

that the time it took for the canine unit to arrive was reasonable.

      In reviewing a trial court’s ruling on a motion to suppress evidence, we

apply a bifurcated standard of review. Carmouche v. State, 10 S.W.3d 323, 327

(Tex. Crim. App. 2000); Wiley v. State, 388 S.W.3d 807, 815 (Tex. App.—

Houston [1st Dist.] 2012, pet. ref’d). We give almost total deference to the trial

court’s determination of historical facts that depend on credibility, and we conduct

a de novo review of the trial court’s application of the law to those facts.

Carmouche, 10 S.W.3d at 327.

      When a trial court does not make explicit findings of historical fact, we

review the evidence in the light most favorable to the trial court’s ruling. Id. That

is, we will assume that the trial court made implicit findings of fact supported by

the record that support its conclusion. Id.

I.    Reasonableness of suspicion of drug trafficking

      Generally, interactions between police officers and civilians can be

categorized as: (1) consensual encounters, (2) investigative detentions, and



                                              4
(3) arrests. State v. Woodard, 341 S.W.3d 404, 411 (Tex. Crim. App. 2011). It is

undisputed that Rowland was subjected to an investigative detention when his

minivan was stopped by the police. An investigative detention implicates the

Fourth Amendment’s protections against unreasonable searches and seizures. State

v. Garcia-Cantu, 253 S.W.3d 236, 238 (Tex. Crim. App. 2008). Therefore, a police

officer may stop and briefly detain a person for investigative purposes only if the

officer, in light of his experience, has a reasonable suspicion supported by

articulable facts that criminal activity may be afoot. See Terry v. Ohio, 392 U.S. 1,

30, 88 S. Ct. 1868, 1884–85 (1968); see also Ford v. State, 158 S.W.3d 488, 492

(Tex. Crim. App. 2005). Whether a temporary investigative detention is reasonable

depends on the totality of the circumstances. See Ford, 158 S.W.3d at 492–93.

      Rowland contends that the trial court abused its discretion when it found

reasonable suspicion necessary to detain him for a narcotics investigation, noting

that Sinegal testified on cross-examination that he would have had no choice but to

let Rowland leave had he not witnessed a traffic violation. Rowland contends that

this testimony acknowledged that there was no other basis giving rise to reasonable

suspicion for a detention. However, Sinegal also testified to the contrary on direct

examination when he stated that he “knew . . . [he] could have” stopped Rowland

for reasonable suspicion of possession of narcotics.




                                         5
      In a hearing on a motion to suppress, the trial court may choose to believe or

disbelieve all or any part of a witness’s testimony. State v. Ross, 32 S.W.3d 853,

855 (Tex. Crim. App. 2000). More to the point, the standard for determining

reasonable suspicion is “an objective one that disregards the actual subjective

intent of the officer and looks, instead, to whether there was an objectively

justifiable basis for the detention.” Derichsweiler v. State, 348 S.W.3d 906, 914

(Tex. Crim. App. 2011) (citing Terry, 392 U.S. at 21-22); Simmons v. State, 288
S.W.3d 72, 75 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d). Thus our inquiry

is not whether Sinegal subjectively intended a traffic stop or believed he had

reasonable suspicion to stop Rowland for possession of narcotics, but instead

whether the facts and circumstances known to him objectively supported such a

reasonable suspicion.

      Rowland also asserts that the facts and circumstances known to Sinegal

could not support a reasonable suspicion of narcotics trafficking because he had

“no information specific to” Rowland. Based on the totality of the circumstances,

however, we conclude that the trial court did not err in finding that Sinegal, in light

of his experience and observations, had reasonable suspicion to detain Rowland to

investigate whether he was trafficking narcotics. Sinegal had 12 years of

experience as a narcotics officer, which included surveilling suspected drug houses

“hundreds of times,” resulting in numerous arrests. He began surveillance of the



                                          6
house because an informant, known to be reputable, advised him that it served as a

location for many drug transactions. Over the course of the investigation, Sinegal

observed several men arriving at the location and staying for brief periods of time,

including one individual who the Drug Enforcement Agency suspected was

supplying Sinegal’s main target with cocaine. Sinegal testified that this pattern of

activity was consistent with a “dope stash house,” and his conclusion was bolstered

by a further investigation which had revealed that “at least 90 percent” of the

individuals observed visiting the location had prior drug arrests. On the day

Rowland was arrested, he arrived at the house soon after Sinegal’s main target and

the individual suspected as the target’s supplier. Rowland drove a rented minivan

with out-of-state license plates and, in Sinegal’s experience, such vehicles are

frequently used to transport narcotics. After entering the house empty-handed,

Rowland and another man returned to load a brown bag and box into the minivan.

      We conclude that the trial court did not abuse its discretion by concluding

that these articulable facts, coupled with rational inferences, would lead Sinegal to

reasonably suspect that Rowland was, or soon would be, trafficking narcotics.

II.   Reasonableness of duration of detention

      Rowland further contends that the trial court erred by denying his motion to

suppress because the detention was unreasonably prolonged for over an hour while




                                         7
the officers waited for the canine unit to arrive. His appellate argument in this

regard is entirely premised on his characterization of his detention as a traffic stop.

       A traffic stop is analogous to an investigative detention, and therefore

invokes the same Fourth Amendment protections. Berkemer v. McCarty, 468 U.S.
420, 439, 104 S. Ct. 3138, 3150 (1984). The search and seizure must be reasonably

related to the circumstances that justified the stop in the first place. Kothe v. State,

152 S.W.3d 54, 63 (Tex. Crim. App. 2004). In other words, a traffic stop may last

no longer than necessary to effectuate its purpose. Id. Thus once a “computer

check is completed, and the officer knows that this driver has a currently valid

license, no outstanding warrants, and the car is not stolen,” the traffic-stop

investigation has been fully resolved. Id. at 63–64. Once the investigation has been

concluded, continued detention of a person is permitted only if there is a

reasonable suspicion to believe another offense has been or is being committed.

See id. at 62–63.

       Rowland was detained at 4:50 p.m. Approximately 35 minutes later, after

Rowland refused to consent to a search of the vehicle, Sinegal called for a drug-

sniffing dog, which arrived at 6:22 p.m., about 90 minutes after the detention was

initiated.

       Based on these facts, Rowland contends that this case is identical to Carillo

v. State, No. 05-12-00544-CR, 2014 WL 465424 (Tex. App.—Dallas Feb. 4, 2014,



                                           8
no pet.) (mem. op., not designated for publication), in which officers detained the

defendant for a traffic stop after observing him arrive at a mobile home, which a

“tip” had indicated was involved in narcotics transactions. Carillo, 2014 WL
465424 at *1. The defendant had stayed inside the mobile home for roughly 15

minutes before leaving. Id. After following him for 30 minutes, the officers

stopped the defendant for a traffic violation. Id. He was calm and cooperative,

answered the officers’ questions, and provided his license. Id. After a warrant

check came back clear, the officers asked for consent to search the defendant’s

vehicle, which he refused. Id. He was then detained at the scene for nearly an hour

while the officers waited for a canine unit to arrive. Id. The Carillo court

determined that the officers prolonged the detention longer than necessary to

effectuate the purpose of a traffic stop. Id. at *3. The court further determined that

the State had failed to establish that the officers had reasonable suspicion that the

defendant was or would be engaged in other criminal activity; therefore, the

prolonged detention was unjustified. Id. at *6.

      Unlike in Carillo, the continued detention of Rowland after the initial stage

of investigation had concluded was justified by the officer’s reasonable suspicion

that Rowland was engaged in narcotics trafficking. As noted above, Sinegal had

surveilled the home for months and determined, based on his experience, that

activity at the house was consistent with drug trafficking. Most visitors observed at



                                          9
the house had prior drug arrests. On the day of the arrest, Rowland was observed

driving an out-of-state rental van and entering the house after two other individuals

who were identified as suspects of drug trafficking. As explained above, these

articulable facts known to the police supported a reasonable suspicion that

Rowland was involved in narcotics trafficking. Moreover, while the defendant in

Carillo calmly cooperated with the police during the traffic stop, Rowland

appeared visibly nervous. See Hamal v. State, 390 S.W.3d 302, 308 (Tex. Crim.

App. 2012) (“Although nervousness alone is not sufficient to establish reasonable

suspicion for an investigative detention, it can do so in combination with other

factors.”). Therefore, the continued detention of Rowland was justified to allow

inspection by the canine narcotics unit. See Kothe, 152 S.W.3d at 62–63; Sims v.

State, 98 S.W.3d 292, 296 (Tex. App.—Houston [1st Dist.] 2003, pet. ref’d).

      We conclude that the trial court did not abuse its discretion by denying

Rowland’s motion to suppress. We overrule Rowland’s sole issue.

                                    Conclusion

      We affirm the trial court’s judgment.



                                                Michael Massengale
                                                Justice

Panel consists of Justices Jennings, Sharp, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).


                                           10